United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 4, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-40693
                           Summary Calendar



UNITED STATES OF AMERICA,
                                      Plaintiff-Appellee,

versus

GENARO GONZALEZ-MATA, also known as
Francisco Gonzalez,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 1:04-CR-93-ALL
                          --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     This court affirmed the judgment of conviction and sentence

of Genaro Gonzalez-Mata.     United States v. Gonzalez-Mata,

No. 04-40693 (5th Cir. Dec. 17, 2004).     The Supreme Court vacated

and remanded for further consideration in light of United States

v. Booker, 125 S. Ct. 738 (2005).     See De La Cruz-Gonzalez v.

United States, 125 S. Ct. 1995 (2005).     We requested and received

supplemental letter briefs addressing the impact of Booker.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-40693
                                  -2-

     Gonzalez-Mata argues that he is entitled to resentencing

because the district court sentenced him under a mandatory

application of the United States Sentencing Guidelines prohibited

by Booker.     Gonzalez-Mata identifies no evidence in the record

suggesting that the district court would have imposed a lesser

sentence under an advisory guidelines system.     See United States

v. Mares, 402 F.3d 511, 521-22 (5th Cir. 2005), petition for

cert. filed (Mar. 31, 2005) (No. 04-9517).     In fact, he concedes

that he cannot make the necessary showing of plain error that is

required by our precedent.    He also correctly acknowledges that

this court has rejected the argument that a Booker error is a

structural error or that such error is presumed to be

prejudicial.     See Mares, 402 F.3d at 520-22; see also United

States v. Malveaux, 411 F.3d 558, 560 n.9 (5th Cir. 2005),

petition for cert. filed (July 11, 2005) (No. 05-5297).

     Because nothing in the Supreme Court’s Booker decision

requires us to change our prior affirmance in this case, we

reinstate our judgment affirming Gonzalez-Mata’s conviction and

sentence.

     AFFIRMED.